DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments and/or Claims
	The amendment of 24 February 2021 has been entered in full.  Claims 1-31 are cancelled.  Claims 32-50 are added.
Claims 32-50 are under consideration in the instant application.

Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on 21 July 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
2.	The replacement drawing was received on 24 February 2021.  This drawing is acceptable.

3.	The drawings filed on 21 July 2020 are objected to because the graph labels and/or text are illegible in Figures 4A-4K, 14B, 26A, 27A, and 28A-28C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Altieri on 03 June 2022.

The application has been amended as follows: 
In the specification:
At page 9, [0031], lines 1-2, after the phrase “A549-shTLR5 (Fig.”, delete “20A” and insert –20B—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed method of treating a cancer present in a tissue that expresses a Toll-Like Receptor 5 (TLR5), comprising administering an effective amount of a TLR5 agonist to a subject in need thereof, wherein the cancer does not express TLR5, wherein the TLR5 agonist is flagellin or a flagellin derivative, and wherein the TLR5-expressing tissue is colon, is novel and nonobvious.  The state of the art at the time of filing of the instant application teaches that TLR5 expression may be linked to tumor development in multiple tumors, such as cervical cancer and ovarian cancer (Kim et al., Int J Gynecol Cancer 18: 300-305, 2008; Zhou et al. Cancer Immunol Immunother 58: 1375-1385, 2009 (both cited on the IDS of 21 July 2020)). 
However, the specification of the instant application teaches that the TLR5 agonist, CBLBS502, a flagellin derivative from Salmonella typhimurium, delays tumor appearance and growth of cancer cells, even in tumors that do not express TLR5 (pages 26-27, [0119-0120]; page 30, [0135]); Example 11, page 38; Figures 23A-E). Although the examples in the application do not administer CBLB502 to a cancer that does not express TLR5 and wherein the cancer is present in colon tissue that expresses TLR5, as required by the instant claims, the prior art acknowledges that TLR5 is expressed in normal colon (for example, Ortega-Cava et al. Clin Vaccine Immunol 13(1): 132-138, 2006 (abstract; page 136, column 2, 1st full paragraph); Toiyama et al. Surg Today 36: 287-290, 2006 (abstract; page 289, column 2).  The instant specification also teaches that CBLB502 protects the liver and lungs from TNFα and LPS toxicity in vivo (Figures 25A-25B, 26A-26B).  The specification states that “[w]hile not being bound by theory, the idea implemented in this invention is that TLR agonists effectively reduce or kill cancer cells affecting a tissue that has a strong innate immunity system, thereby obviating the need for any pre-existing expression of TLR5 in the cancer cells.  Unexpectedly, by providing a TLR agonist, the innate immune system is sufficiently triggered so as to treat cancers that are devoid of TLR5 expression” (page 9, [0038]).  Thus, in view of the teachings of the instant specification and the prior art, it is more likely than not that a TLR5 agonist, such as flagellin or a flagellin derivative, would treat a cancer present in colon tissue that expresses TLR5, but wherein the cancer does not express TLR5. The instant specification sets forth the best mode to carry out the invention.  The claims also meet 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph requirements because the claims point out and distinctly claim the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 32-50 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
03 June 2022


/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647